DETAILED ACTION
Status of Claims: Claims 1, 4-11, 14-18, and 20 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-11, 14-18, and 20 (renumbered as 1-15) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious a control system for a rescue hoist attached to an aircraft with “the control module is configured to compare the first signal against the second signal; and the control module is configured to respond to a command signal generated by the control input device, the command signal embodied in the first signal and the second signal, when the control module determines the first signal is the same as the second signal” when considered with other limitations in the claim as a whole.
Independent claim 11 is allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious a rescue system for an aircraft with “the control module is configured to compare the first signal against the second signal; and the control module is configured to respond to a command signal generated by the control input device, the command signal embodied in the first signal and the second signal, when the control module determines the first signal is the same as the second signal” when considered with other limitations in the claim as a whole.
Independent claim 18 is allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious “comparing the first signal against the second signal to determine whether the first signal is the same as the second signal; wherein the control module is configured to respond to a command signal generated by the control input device, the command signal embodied in the first signal and the second signal, when the control module determines the first signal is the same as the second signal” when considered with other limitations in the claim as a whole.
Dependent claims 4-10, 14-17, and 20 are allowed based on the virtue of their dependency on the allowed base claims 1, 11, and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476